PER CURIAM.
The Court having considered the petition for rehearing filed herein by the claimant-appellant, George E. Brand, and it appearing that the order of the District Court of May 23, 1945, was not erroneous-in so far as it refused to recognize said! claim as a reorganization expense; and! it also appearing that claimant’s petition does not state a valid claim of any other-nature against the Trustee herein, but that said issue, although urged upon us by appellant on this appeal, was not presented, to the District Court and is not involved in this appeal, and claimant now desired1 an opportunity to amend his petition in the District Court on that issue, it is ordered that the said petition for rehearing be sustained to the extent that the order of the-District Court of May 23, 1945, is affirmed only in so far as it refuses to recognize said claim as a reorganization expense. Said-order is now modified so as to be without prejudice to claimant’s right to amend his, petition in the District Court and to be further heard thereon with respect to a. claim of a different nature.